Citation Nr: 1741343	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ear disabililty, to include bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, to include as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, or in the alterative, as secondary to tinnitus.

4.  Entitlement to service connection for vision problems, to include as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, or in the alterative, as secondary to tinnitus.

5.  Entitlement to service connection for a disability manifested by nausea, to include as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

6.  Entitlement to service connection for equilibrium dysfunction, to include as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2, 1976, to December 16, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These matters were before the Board in February 2015 and March 2016, when they were remanded for further development.  They now return for appellate review.  
In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board had recharacterized the Veteran's claim for anxiety broadly as a claim for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Similarly, the Board has recharacterized the Veteran's service connection claims for headaches, vision problems, a disability manifested by nausea, equilibrium dysfunction, and an acquired psychiatric disorder, to reflect that such were raised on direct incurrence basis as nexus opinions have been obtained addressing this theory of entitlement.  Additionally, the Board recognizes that in a June 2011 statement, the Veteran claimed his headaches and vision problems were secondary to tinnitus.  Thus, the Board has also recharacterized these claims to reflect this theory of entitlement.


FINDINGS OF FACT

1.  The Veteran's current ear disability of right ear hearing loss, noted at entrance into active service, was not aggravated beyond its natural progression during active service.

2.  The Veteran's current ear disabilities of status post bilateral tympanoplasty and mastoidectomy and left ear hearing loss, were not noted at entrance into active service, but clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated beyond their natural progression during active service.

3.  The Veteran's current ear disability of tinnitus, was not noted at entrance into active service, but clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond its natural progression during active service.

4.  The most probative, competent evidence does not demonstrate that the Veteran's headache disorder was present during active service, nor was it shown to be the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by a service-connected disability.

5.  The most probative, competent evidence does not demonstrate that the Veteran's vision problems, currently diagnosed refractive errors, presbyopia, bilateral anterior cortical cataracts and bilateral ischemic optic atrophy with marked visual field loss, were present during active service, nor were they shown to be the result of any injury, disease, or event during active service, nor were they shown to have been caused or aggravated by a service-connected disability.

6.  The most probative, competent evidence does not demonstrate that the Veteran's disability manifested by nausea, currently diagnosed as gastroesophageal reflux disease (GERD), was present during active service, nor was it shown to be the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by a service-connected disability.

7.  The most probative, competent evidence does not demonstrate that the Veteran's equilibrium dysfunction, currently diagnosed as vertigo, was present during active service, nor was it shown to be the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by a service-connected disability.

8.  The most probative, competent evidence does not demonstrate that the Veteran has an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for ear disability, to include bilateral tympanic membrane perforations due to recurrent otorrhea with right and left ear hearing loss, are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria to establish service connection for vision problems, currently diagnosed as refractive errors, presbyopia, bilateral anterior cortical cataracts and bilateral ischemic optic atrophy with marked visual field loss, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5.  The criteria to establish service connection for a disability manifested by nausea, currently diagnosed as GERD, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6.  The criteria to establish service connection for an equilibrium dysfunction, currently diagnosed as vertigo, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

7.  The criteria to establish service connection an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and/or tinnitus, as an organic disease of the nervous system, as well as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Aggravation of a pre-existing injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A § 1153 (West 2015); 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-existing disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306 (b) (2016).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A.  Service Connection for Bilateral Tympanic Membrane Perforations due to Recurrent Otorrhea with Bilateral Hearing Loss and Service Connection for Tinnitus 

As set forth in his March 2013 testimony, and in other statements, the Veteran asserted that he did not have any pre-existing ear problems prior to active service.  Instead, he asserted that during active service he and other service members were traveling in a cattle-like truck to a rifle range for basic training, when they hit some bad spots in the road which caused them to swing around resulting in everybody being slung to one side of the trailer and that everybody started screaming really loud, which he believes was the onset of his ear problems.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and September 2015 and April 2016 VA hearing loss and tinnitus disability benefit questionnaires produced during the course of his appeal.  A May 2012 VA treatment record noted evidence of chronic left mastoiditis with opacification of the left-sided mastoid air cells, opacification within the middle ear, and no definite osseous erosion to suggest cholesteatoma, thickening of the left tympanic membrane and attenuation of the medial portion of the left external auditory canal.  The May 2012 VA treatment record also noted, in part, a prior right mastoidectomy and that the mastoidectomy site was well-aerated with no evidence of middle ear effusion.  A June 2012 VA treatment record documented chronic suppurative otitis media as a problem.  July 2012 and September 2012 VA treatment records noted in part, the Veteran had two surgeries in the right ear, the last in 1993, and no right ear problems but for the left ear he reported a history of tympanic membrane perforation, tinnitus and recurrent ear infections, the last which was three weeks ago.  The July 2012 and September 2012 VA treatment records further provided an assessment of left ear cholesteatoma.  A January 2013 VA treatment record documented the Veteran's chief complaint that his left ear never stopped draining, and also noted in part, a past history of chronic suppurative otitis media and provided an assessment of assessment of left otorrhea - suspicious for cholesteatoma.  A subsequent January 2013 VA treatment record documented that a left cartilage graft tympanoplasty with facial nerve monitoring was performed and provided a pre-operative and post-operative diagnosis of left conductive hearing loss/perforation.  

The September 2015 hearing loss and tinnitus disability benefit questionnaire documented audiometric findings of bilateral hearing loss disability for VA purposes and also diagnosed tinnitus.  A September 2015 ear conditions disability benefit questionnaire diagnosed, in part, status post bilateral tympanoplasty and mastoidectomy with residual mixed hearing loss and tinnitus.  Thereafter, an April 2016 hearing loss and tinnitus disability benefit questionnaire documented audiometric findings of left ear hearing loss disability for VA purposes and diagnosed tinnitus.  An April 2016 ear conditions disability benefit questionnaire documented the Veteran had a right tympanoplasty in 1989 and in 1993 and a left tympanoplasty in January 2013 and further noted the Veteran's tympanic membranes were scarred but appeared intact, with evidence of prior surgery but there was no evidence of otorrhea or infection.  Thus, the Board finds the Veteran's current ear disabilities are best characterized as status post bilateral tympanoplasty and mastoidectomy, bilateral hearing loss and tinnitus.  

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for right ear hearing loss.  The evidence shows that the Veteran had pre-existing right ear hearing loss that was "noted" at entrance into active service and that did not increase in severity during active service.  Specifically, a report of medical examination for enlistment into active service, dated in June 1976, includes an audiogram report revealing audiological findings for the right ear of 55 dB at 500 Hz, 80 dB at 1000 Hz, 15 dB at 2000 Hz, and 25 dB at 4000 Hz.  In addition, under the "Summary of Defects and Diagnoses" portion of the examination report, there is a notation of Defective Hearing H2.  Thus, the Veteran had right ear hearing loss disability for VA purposes upon entrance because the puretone threshold at 500 Hz and 1000 Hz was 40 dB or greater.  The Board therefore finds that the Veteran's right ear hearing loss was "noted" at entrance and pre-existed his active service.  Thus, the presumption of soundness does not attach, and service connection for right ear hearing loss may be considered only on the basis of aggravation during service.  38 U.S.C.A. § 1132 (West 2015); 38 C.F.R. § 3.304 (b) (2016).  

With respect to left ear hearing loss, although the Veteran's left ear threshold at 500 Hertz, 1000 Hertz and 2000 Hertz, was elevated in the June 1976 report of medical examination for enlistment into active service, the Veteran's hearing pattern did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385, so the Veteran is presumed sound at entrance for left ear hearing loss.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Additionally, bilateral tympanic membrane perforations due to recurrent otorrhea were not noted upon the June 1976 examination.  As such, the Veteran is also presumed to have been sound at entrance to service as to bilateral tympanic membrane perforations. 

In this case, however, in November 1976, a medical board proceeding, signed in December 1976 by several medical doctors, noted the Veteran had bilateral tympanic membrane perforation and further stated such was not received in the line of duty, had existed prior to service, and was not service aggravated.  The Veteran was discharged from active service as a result of this finding.  

Furthermore, VA several opinions have been obtained which also addressed this issue.  However, as the VA opinion obtained in February 2011 and September 2015 have been previously determined to be inadequate by prior Board remands, these do not such warrant further discussion here.  However, pursuant to the March 2016 Board remand, two April 2016 disability benefit questionnaires were obtained.  An April 2016 hearing loss and tinnitus disability benefit questionnaire examiner could not address the etiology of hearing loss or tinnitus without resorting to mere speculation and did not address if any ear disabilities pre-existed active service.  However, an April 2016 ear conditions disability benefit questionnaire examiner found there was clear and unmistakable evidence of bilateral tympanic membrane perforations due to recurrent otorrhea, bilateral hearing loss, and/or tinnitus prior to the Veteran's active service.  

In support of this opinion, the April 2016 ear conditions examiner cited the June 1976 audiometry tracing that showed bilateral, predominantly low frequency hearing loss, worse in the right ear than the left ear, with a notation of "defective hearing" and documented an H2 profile.  The April 2016 ear conditions examiner also cited November 1976 service treatment records which noted left ear pain and bilateral tympanic membrane perforations.  The April 2016 examiner further noted that in November 1976, the Veteran signed a notation in the service medical records that he was advised of a medical condition that would have permanently disqualified him for entry in the military service had it been detected at that time.  The April 2016 VA ear conditions examiner also cited another notation in the service medical records in which the Veteran gave a history of left otorrhea for many years.  The April 2016 VA examiner also noted the findings of the medical board proceedings, discussed above, and further noted that such were signed by three members of the medical board who medical doctors, and that the fourth signature approving the findings and recommendations was also a medical doctor.  The Board also notes a January 2009 medical record, from the Texas Department of Criminal Justice, also noted the Veteran's significant past medical history consisted of perforated left ear drum as a child.  Therefore, although bilateral tympanic membrane perforations, left ear hearing loss, and tinnitus, were not noted on the Veteran's entrance examination, the evidence, considered as a whole, constitutes clear and unmistakable evidence that the Veteran's ear disabilities, currently diagnosed as status post bilateral tympanic membrane perforations, left ear hearing loss, and tinnitus, pre-existed the Veteran's active service.  

Next, the Board also finds that there was no chronic increase in the underlying severity of any bilateral ear disorder in service.  Specifically, the April 2016 ear conditions examiner stated that, in this instance, there was also clear and unmistakable evidence that the pre-existing disability did not undergo a permanent increase in severity beyond the normal progression of the disease during service.  In support of such, the April 2016 ear conditions examiner noted the Veteran was treated for a draining left ear while on active duty and advised to observe dry ear precautions.  Furthermore, the April 2016 ear conditions examiner noted the Veteran's audiometric thresholds were actually improved at the time of his discharge from service when compared to the June 1976 audiometric thresholds.  The April 2016 VA ear conditions examiner found the entries in the service medical records merely represented a single exacerbation of his chronic ear disease that clearly occurred before and subsequent to military service and was simply a part of the normal progression of what might be expected during the brief 40-day period of active service.  

Furthermore, the April 2016 ear conditions examiner noted the Veteran's report the in-service vehicle mishap, specifically that he asserted that his ears became painful and began ringing as well as emitting blood and pus after a trailer containing him and his fellow recruits violently swung back and forth while driving on the rifle range, causing everyone to scream.  However, the April 2016 ear conditions examiner opined there would be no otologic or audiologic sequelae from this occurrence.

As described above, the April 2016 VA ear conditions examiner reviewed the Veteran's service medical records and considered the Veteran's statements.  As is true with any piece of evidence, the credibility and weight to be attached to the examiner's opinion are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has also considered the Veteran's lay assertions that his current post status bilateral tympanic membrane perforations, bilateral hearing loss, and tinnitus, are related to service, to include his vehicle accident, as described above.  Lay persons are competent to provide opinions on some medical issues; however, the disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In weighing the competent evidence of record on the matter of whether there was a permanent increase in severity of post status bilateral tympanic membrane perforations, bilateral hearing loss, and/or tinnitus during service, the Board places the most probative value the April 2016 ear conditions examiner's opinion.  As discussed above, the April 2016 VA ear conditions examiner specifically discussed the Veteran's reported in-service bilateral ear injury.  Moreover, the examiner explicitly noted a review of the entire claims file was conducted, which included additional lay statements and March 2013 testimony from the Veteran.  Thus, it is clear from the thorough review of the claims file that the examiner relied on the relevant information as well as medical knowledge and expertise to draw conclusions and reach opinions.  Given the examiner's consideration of the medical records and lay statements, unequivocal and conclusive opinions, and clear reasoning for the conclusions, the Board finds the April 2016 ear conditions examiner's opinion to be highly probative.  Thus, in light of the April 2016 ear conditions examiner's opinion, and in consideration of the other evidence of record, the Board finds that the most probative evidence demonstrates bilateral tympanic membrane perforations, right ear hearing loss, left ear hearing loss and/or tinnitus did not undergo a permanent increase in severity during active service.  As, the Board finds that the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R § 3.306 does not arise. Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991). 

The Board has considered the benefit of the doubt doctrine for the claims of service connection for post status bilateral tympanic membrane perforations, right ear hearing loss, left ear hearing loss, and tinnitus, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, service connection for post status bilateral tympanic membrane perforations, right ear hearing loss, left ear hearing loss, and tinnitus, is not warranted.  

B.  Service Connection for Headaches, Vision Problems, Nausea and an Equilibrium Disorder 

The Veteran seeks entitlement to service connection for a headache disorder, vision problems, a disability manifested by nausea and an equilibrium disorder.  Throughout the pendency of the appeal, the Veteran primarily asserted that these disabilities were related to his bilateral tympanic membrane perforations, bilateral hearing loss, and/or tinnitus. 

The Veteran satisfies the existence of the present disability standard with regard to headaches, a disability manifested by nausea, vision problems and an equilibrium disorder.  With respect to the existence of a present disability for a headache disorder, July 2012 and September 2012 VA treatment records, noted in part, occasional headaches.  Thereafter, an August 2015 headaches disability benefit questionnaire diagnosed headaches, mixed.  Thus, the first element of the claim is met for headaches.  

With respect to the existence of a present disability for a disability manifested by nausea, an August 2015 stomach duodenal conditions and an esophageal conditions disability benefit questionnaires diagnosed GERD and noted nausea was a symptom of such.  Thus, the first element of the claim is met for a disability manifested by nausea, as such was currently diagnosed as GERD.  

With respect to the existence of a present disability for vision problems, a May 2012 VA treatment record provided an impression of refractive errors and presbyopia.  An August 2015 eye conditions disability benefit questionnaire provided diagnoses of bilateral anterior cortical cataracts and bilateral ischemic optic atrophy with marked visual field loss.  Therefore, the Board finds that the Veteran has current eye disabilities of refractive errors, presbyopia, bilateral anterior cortical cataracts and bilateral ischemic optic atrophy with marked visual field loss.

However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. B, Para. 6b (July 7, 2015).  As such, to the extent that the Veteran's claim concerns these diagnoses, as refractive errors and presbyopia, were diagnosed in the May 2012 VA treatment record, no further development is required and service connection is not warranted for these diagnoses.  

With respect to the existence of a present disability for an equilibrium disorder, a September 2015 ear conditions disability benefit questionnaire, diagnosed status post bilateral tympanoplasty and mastoidectomy with residual mixed hearing loss, tinnitus and equilibrium dysfunction and also diagnosed vertigo.  However, the September 2015 VA examiner also appeared to find vertigo was a symptom of hearing loss in that the examiner also noted the existence of hearing impairment with vertigo and hearing impairment with attacks of vertigo and cerebellar gait.  Moreover, the September 2015 VA examiner also stated, in part, that an electronystagmography (ENG) was not performed; therefore he could not be certain of the diagnosis.  Nonetheless, resolving reasonable doubt in the Veteran's favor, the Board finds the first element of the claim is for an equilibrium disorder is satisfied, as such was currently diagnosed as vertigo.

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease with regard to headaches, a disability manifested by nausea, vision problems and/or an equilibrium disorder.  The Veteran's service treatment records are silent for diagnoses or complaints related to headaches, a disability manifested by nausea, and vision problems and/or an equilibrium disorder.  Specifically a report of medical examination for enlistment into active service, dated in June 1976 did not note any headaches, nausea, vision or equilibrium problems.  Furthermore, such problems were not noted in the November 1976 medical board proceedings, including the November 1976 examination, or in other service treatment records.  As such, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Nevertheless, Board finds, even assuming arguendo the presence of an in-service event, injury or disease, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder, and an in-service disease or injury, has not been met.  There is no competent, credible clinical evidence of record that a headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder, is causally related to active service. 

With respect to a headache disorder, the August 2015 VA headaches examiner found claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  In support of such, the August 2015 VA headaches examiner, noted a review of the Veteran's enlistment physical was unremarkable for headaches and a review of medical board physical evaluation in November 1976 was unremarkable for headaches, and a review of Veteran's personnel and treatment records was inconclusive of history of headaches.  

With respect to GERD, the August 2015 VA examiner found the claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  In support of such, the August 2015 VA examiner noted a review of the Veteran's enlistment physical was unremarkable for nausea and a review of medical board physical evaluation in November 1976 was unremarkable for nausea.  The August 2015 VA examiner noted the Veteran's medical records revealed complaints of nausea and in a June 2004 medical record the etiology of the Veteran's nausea was determined to be an associated symptom of GERD.  The August 2015 VA examiner also noted a co-morbid condition at the time of the examination was the hepatitis C virus (HCV) and that the Veteran had a history of a previous stab injury and exploratory surgery.  The August 2015 VA examiner stated the American Journal of Gastroenterology correlated nausea with hepatitis C infections.  Therefore, the August 2015 VA examiner found the Veteran's nausea condition, currently diagnosed as GERD, was less likely than not due to, or was incurred in, military service.  

With respect to vision problems, the August 2015 VA eye conditions examiner found the claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  In support of such, the August 2015 VA examiner found the Veteran's medical records were silent for any bilateral eye conditions while in service.  Therefore the August 2015 VA examiner opined the Veteran's current eye conditions were less likely than not incurred in or due to military service.  

With respect to an equilibrium disorder, there is no opinion of record which provides a nexus opinion on a direct incurrence basis as the September 2015 ear examiner appeared to consider such a symptom of the Veteran's bilateral tympanic membrane perforations, bilateral hearing loss and tinnitus.  However, there is no evidence that the Veteran's equilibrium disorder, currently diagnosed as vertigo, is related to service.  Indeed, the Veteran has not argued such.  Rather, the Veteran argued that his equilibrium disorder is secondary to his ear disabilities.  To that end, service connection is not in effect for bilateral tympanic membrane perforations, bilateral hearing loss or tinnitus, as each was denied in the decision above.  Further, the only evidence of any relationship between the Veteran's vertigo and his ear problems is his bare assertion.  The Veteran has not asserted, and the record does not suggest, that vertigo was present during active service, or was the result of any injury, disease, or event during active service.  Thus, a medical opinion addressing the claim on a direct incurrence basis is not warranted.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

Additionally, a headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder cannot be service-connected on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309(a), Walker, 708 F.3d 1331.

The Board has also considered the lay evidence of record.  As noted above, in March 2013 testimony, and in other statements, the Veteran linked his headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder to his bilateral tympanic membrane perforations, bilateral hearing loss and/or tinnitus.  The Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377.  However, as the origin or cause of the Veteran's headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder is not a simple question that can be determined based on mere personal observation by a lay person, the lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder, is related to active service or is secondary to another disability does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of his headache disorder, a disability manifested by nausea, vision problems and/or an equilibrium disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements and testimony provided by the Veteran are not competent evidence for purposes of establishing service connection. 

In sum, the evidence of record is negative for clinical evidence that a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder, are related to active service.  The clinical records do not indicate that the Veteran's service was a possible cause of a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder, except as such documented the Veteran's own assertions based on the theory of secondary service connection.  

However, as discussed above, the Board has determined that service connection for bilateral tympanic membrane perforations, bilateral hearing loss and tinnitus is not warranted.  As the Veteran has no ear disabilities related to service, a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder are also denied on a secondary basis.  Therefore, service connection on a secondary basis is not warranted for a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder.  

The Board has considered the benefit of the doubt doctrine for the claims of service connection for a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 55.  Accordingly, service connection for a headache disorder, a disability manifested by nausea, vision problems and an equilibrium disorder, is not warranted.  

C.  Service Connection for an Acquired Psychiatric Disorder 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Throughout the pendency of the appeal, the Veteran asserted that an acquired psychiatric disorder, claimed as anxiety, was related to his bilateral tympanic membrane perforations and bilateral hearing loss.

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, the evidence of record does not contain any evidence of a chronic acquired psychiatric disorder at any time proximate to, or since, the claim.  In this regard, although not proximate to the currently claim, received by VA in March 2010, May 2007 and July 2008 medical records received from the Texas Department of Criminal Justice, reported, in part, the Veteran did not have a diagnosis or condition on Axis I and further noted generalized anxiety disorder was first observed in September 2002 and neurotic depression was first observed in May 2002 but that both were inactive.  Additionally, a September 2009 medical record, also from the Texas Department of Criminal Justice, further documented that the Veteran refused treatment for possible mental health problems.  

Additionally, an April 2012 VA treatment record noted, in pertinent part, anxiety; however, the another April 2012 VA treatment record of the same date further explained that the Veteran had anxiety problems initially when incarcerated but that his mood had been pretty good these last few years.  The April 2012 VA treatment record further noted that the Veteran did not feel his mental health issues of anxiety with initial incarceration and substance use twenty years ago would impact his life in the future.  

Furthermore, an October 2012 VA treatment record under the section titled clinician's observations and impressions, found the Veteran did not have posttraumatic stress disorder (PTSD), and had no American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, DSM-IV, diagnoses for anxiety disorder, affective disorder/depression, bipolar disorder, schizophrenia spectrum, psychosis, adjustment disorder or personality disorder.  In September 2012 and January 2013 VA treatment records the Veteran denied, in the past month, feelings of anxiety, depression, hopelessness or PTSD issues.  A February 2013 VA treatment record noted, in part, that Veteran had no mental health issues at present and did not elect to be assigned to a mental health treatment team. 

In February 2015, the Board, in part, remanded this claim to obtain a medical opinion addressing the claim on a direct incurrence and secondary basis.  However, the Veteran did not report to the scheduled VA mental conditions examination in November 2015.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 406 (1991).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  The Board recognizes that the Veteran, in a January 2016 statement, the indicated his willingness to attend another examination; however, as discussed above, as the Veteran denied feelings of anxiety, depression, hopelessness or PTSD issues in September 2012 and January 2013 VA treatment records, and as there is no other indications of a current acquired psychiatric disability, the Board does not find another examination is warranted.  

Although the Veteran has asserted he has an anxiety disorder, the most probative evidence does not reflect that a diagnosis has been provided with respect to any reported symptoms.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the Veteran is not considered competent to provide a diagnosis.  See Kahana, 24 Vet. App. at 435.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of her personal knowledge; such knowledge comes to the Veteran through use of his senses - that which is heard, felt, seen, smelled or tasted.  See Layno, 6 Vet. App. at 469-71.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis for an acquired psychiatric disorder.  See Jandreau, 492 F.3d at 1377.

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder.  As such, service connection for an acquired psychiatric disorder is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to an acquired psychiatric disorder, and thus, further discussion of the in-service incurrence or nexus elements on a direct incurrence or secondary basis is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for an acquired psychiatric disorder, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, service connection is not warranted for an acquired psychiatric disorder.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ear disability, to include bilateral tympanic membrane perforations due to recurrent otorrhea with right and left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for vision problems, currently diagnosed as refractive errors, presbyopia, bilateral anterior cortical cataracts and bilateral ischemic optic atrophy with marked visual field loss, is denied.

Entitlement to service connection for a disability manifested by nausea, currently diagnosed as GERD, is denied.

Entitlement to service connection for equilibrium dysfunction, currently diagnosed as vertigo, is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


